Wheeler, J.
Since the decision of the case of Merlin v. Manning, (2 Tex. R.,) it has been the settled doctrine of this Court, maintained by repeated decisions, that the equitable owner of a note may maintain an action upon it in his own name, though the legal title be in another. The plaintiffs averred that they were the owners of the note. The judgment by default must be taken to have established the truth of the averment; and after the default nothing remained but for the Clerk to assess the damages, under the Statute. (Hart. Dig. Art. 812.)
The writ of error was evidently prosecuted for delay, and the judgment is affirmed with damages.
Judgment affirmed.